DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 08/29/2022.  
Claims 2, 8, 10-20, 21, 23, 29 and 31 have been canceled.  
Claims 1, 3-7, 9, 22, 24-28, and 30 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/592071, 12/592073, 10/955966, 10/974476, 10/974555, 10/974561, 11/000687, 11/000736, 11/037828, 11/037827, 11/037825, and 10/978243 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: see e.g. rejections under 35 USC 112 below.  Accordingly, the claims 1, 3-7, 9, 22, 24-28, and 30 are not entitled to the benefit of the prior applications.

Claim Objections
Claims 5-7 and 26-27 are objected to because of the following informalities:  
As per claim 5, “the first or second electronic device” should be spelled out for clarity and consistency (e.g. “the first electronic device or the second electronic device”).  This similarly applies to claims 6-7 and 26-27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, 22, 24-28, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite “at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected within a sensing range of a sensor module located within the geographic locale, the first item having an identifying aspect, (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance, and (iii) adding the first end-user assistance to the plurality of end-user assistances; at a second time after the first time, receiving, from a second electronic device, a second signal indicating that a particular item is detected within the sensing range of the sensor module located within the geographic locale, the particular item having the identifying aspect of the first item… wherein searching identifies the first end-user assistance as correlating to the particular item; and providing the first end-user assistance to the second electronic device”.  However, the specification does not support the above limitations.  
The specification only generally describes “receiving an input corresponding to a user-selected item from a plurality of items, each item of the plurality of items respectively having a prior presence within a geographic locale… Each end user assistance of the plurality of end user assistances respectively having been obtained in response to the prior presence within a geographic locale of the corresponding item” (e.g. in pages 3-4); note: respective end user-assistances are related to corresponding items.  It is silent as to a first electronic device and a second electronic device that are both related to a first end-user assistance, particularly not in the manner as claimed.  Applicant cites paragraphs 80, 84-86, 92-97, and 117-119 of the printed publication for support.  However, these paragraphs do not describe that a first signal is received from a first electronic device and obtaining, from the first electronic device, user information corresponding to a first end-user assistance.  As can be seen, in figure 13 described in the paragraphs, signals 425A-425D are received from sensors 420A-420B, not an electronic device described by the specification.  It is unclear whether applicant is using “first electronic device” to mean the same as “first item” (note: this would be misleading; similarly applies to “second electronic device” and “second item”).  For example, there is an electronic device shown in figure 12 (the computer) and there are items 430A-D shown figure 13.  The signal is not received from the computer shown in figure 12, nor the items shown in figure 13.  The paragraphs are further silent as to obtaining, from the first electronic device, user information corresponding to a first end-user assistance (e.g. paragraph 84 mentions “obtaining a user information corresponding to the item” but does not describe where it is from).  The paragraphs are also silent as to what happens between devices at a first and second time, particularly adding an assistance(s) when a first item is detected that would later be identified and provided to the second electronic device.  Moreover, it is noted that the computer of figure 12 would be provided assistance, not the items of figure 13, but the second signal is not received from the computer of figure 12; the computer of figure 12 receives the second signal from a sensor 420; as best, understood by examiner, applicant appears to be confusing the “second electronic device” and “second item”.
As such, the claim lacks written description.  Independent claim 22 also recites the same limitations and therefore has the same problem.  Due at least to their dependency upon claims 1 and 22, dependent claims 3-7, 9, 24-28, and 30 also fail to comply with the written description requirement.  At best, this is misleading.

Response to Arguments
With respect to rejections under 35 USC 112, applicant does not appear to have addressed previous issues and has also introduced new issues.  See rejections above. 
With respect to double patenting rejections, no terminal disclaimer has been filed.  As such, the double patenting rejections are maintained.
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
Applicant argues, in substance, that the references, particularly Inoue, allegedly do not teach where the first end-user assistance is obtained from user information.  However, examiner respectfully disagrees.  It is noted that the claims do not recite that first end-user assistance is obtained from user information.  It recites “obtaining, from the first electronic device, user information”.   This feature is taught by Inoue (e.g. in column 11 lines 22-32, “message…from the mobile computer and registering…information of the mobile computer in the user database”).  As such, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 6-7, 9, 22, 24-25, 27-28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepanaho (US 20020022961 A1) in view of Zilliacus (US 20040203374 A1) and Inoue et al. (US 6874017 B1).
As per independent claim 1, Sepanaho teaches a system comprising: at least one processor (e.g. in paragraphs 16-17, “portable digital device (user devices), such as a portable computer, digital mobile phone or a personal digital assistant”); and at least one memory operatively coupled to the at least one processor, the at least one memory storing one or more instructions (e.g. in paragraph 18, “memory”) that, when executed by the at least one processor, perform operations comprising: storing a plurality of end-user assistances corresponding to a plurality of electronic devices having a prior presence within a geographic locale  (e.g. in paragraphs 5, 19, 27, and 30-32, “information database… add stored information… same as a previously loaded” of geographical locale, such as “business establishment… connected to a checkout device… vicinity of the equipment”, i.e. having prior presence); (i) receiving, from a first electronic device, a first signal indicating that a first item is detected within the geographic locale, the first item having an identifying aspect (e.g. in paragraphs 20, 28, and 30-32, “user device will have the hardware components required to handle the two RF links already installed… location identification… user's proximate presence [via] transmitter…of a business establishment… connected to a checkout device… vicinity of the equipment”); receiving, from a particular electronic device, a particular signal indicating that a particular item is detected within the geographic locale (e.g. in paragraphs 20 and 30-32, “user device will have the hardware components required to handle the two RF links already installed… user's proximate presence [via] transmitter…of a business establishment… connected to a checkout device… vicinity of the equipment”); searching the plurality of end-user assistances for an end-user assistance associated with the identifying aspect of the particular item, wherein searching identifies a first end -user assistance as correlating to the particular item (e.g. in paragraphs 5, 27-28, and 30-32, “inquiry…to an information database… same as a previously loaded… location identification… receive information about products and services… information related to the transaction… relevant information relating to the equipment, and the information may be used for diagnostics, repair procedures, and any other information desired”) and providing the first end-user assistance to the particular electronic device (e.g. in paragraphs 5, 27, and 30-32, “receive information about products and services… information related to the transaction… relevant information relating to the equipment, and the information may be used for diagnostics, repair procedures, and any other information desired”), but does not specifically teach, as a whole, at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected within a sensing range of a sensor module located within the geographic locale (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance, and (iii) adding the first end-user assistance to the plurality of end-user assistances; at a second time after the first time, receiving, from the particular electronic device including a second electronic device, the particular signal including a second signal indicating that the particular item is detected within the sensing range of the sensor module located within the geographic locale, wherein searching identifies the first end-user assistance.  
However, Zilliacus teaches receiving a signal indicating that an item is detected within a sensing range of a sensor module located within a geographic locale (e.g. in paragraphs 18, 20-23, and 33, “a short-range transceiver 125 for communicating with wireless devices within a wireless personal area network… multiple mobile terminal devices 127, 133 may communicate with receiver… within range of short-range transceiver” of a module located at some physical location and figure 1).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the teachings of Sepanaho to include the teachings of Zilliacus because one or ordinary skill in the art would have recognized the benefit of facilitating communications and/or providing feedback.  
Inoue teaches at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18 and column 11 lines 38-41, “receiving a message indicating at least a connected location of a mobile computer in the wireless network from the mobile computer… sponsor ID is an identifier of each premier sponsor. For this sponsor ID, a URL (Uniform Resource Locator) of the WWW top page of each premier sponsor can be used”), providing a first end-user assistance to the first electronic device in response to the first signal (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18, “Web pages…provided on an access route… accesses to the selected WWW information by the mobile computer”), (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance (e.g. in column 11 lines 22-32, “message…from the mobile computer and registering…information of the mobile computer in the user database”), and (iii) adding the first end-user assistance to a plurality of end-user assistances (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18, “caching WWW information provided by the information servers”); at a second time after the first time, receiving, from a second electronic device, a particular signal including a second signal indicating that a particular item is detected and searching the plurality of end-user assistances, wherein searching identifies the first end-user assistance (e.g. in column 1 line 60 – column 2 line 15, column 2 lines 39-53, and column 3 lines 3-18, “unnecessary to carry out communications with WWW servers for every access, by constantly maintaining…(frequently accessed) pages in the cache servers, so that the traffics can be reduced and the response time can be shortened… receive geographically relevant information at higher speed or cases where it is desired to deliver geographically relevant information at higher speed with respect to users of mobile portable terminals… receiving a message indicating at least a connected location of a mobile computer in the wireless network from the mobile computer”, i.e. next time if a device requests previously added/accessed information, the cache of a nearby cache server is used/searched).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Inoue because one or ordinary skill in the art would have recognized the benefit of reducing network traffic and/or shortening response times.  

As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the sensor module is a stationary sensor module (e.g. Zilliacus, in paragraph 17, e.g. “short-range transceiver” of a “set-top box”, i.e. stationary).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the geographic locale comprises at least a portion of business premises associated with a business (e.g. Sepanaho, in paragraph 30, “merchant may place a transmitter(s) in strategic positions within an establishment so that the user/customer can…selectively…receive information about products and services offered in proximity of the transmitter”).
As per claim 6, the rejection of claim 3 is incorporated and the combination further teaches wherein the first or second electronic device comprises a handheld device (e.g. Sepanaho, in paragraph 16).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein the first or second electronic device comprises a cell phone (e.g. Sepanaho, in paragraph 16).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches receiving a signal indicative of a state of the particular item (e.g. Sepanaho, in paragraph 31, “transmitter may be connected to a checkout device…secondary RF link”; Zilliacus, paragraphs 20-23).
Claims 22, 24-25, 27-28, and 30 are the method claims corresponding to claims 1, 3-4, 6-7, and 9, and are rejected under the same reasons set forth.  

Claims 5 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepanaho (US 20020022961 A1) in view of Zilliacus (US 20040203374 A1) and Inoue et al. (US 6874017 B1), and further in view of Dowling et al. (US 20050032528 A1).
As per claim 5, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the first or second electronic device comprises a vehicle.  However, Dowling teaches a vehicle (e.g. in paragraph 15, “mobile unit travels along a road” and figure 1).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Dowling because one or ordinary skill in the art would have recognized the benefit of incorporating other well-known electronic devices (further amounting to a simple substitution that yields predictable results, e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Claim 26 is the method claim corresponding to claim 5, and is rejected under the same reasons set forth.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10687166.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter that is obvious over one another.  
For example, ‘166 recites features of the claims of the present application, but does not specifically recite “at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected within a sensing range of a sensor module located within the geographic locale (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance, and (iii) adding the first end-user assistance to the plurality of end-user assistances; at a second time after the first time, receiving, from the particular electronic device including a second electronic device, a second signal indicating that a particular item is detected within the sensing range of the sensor module located within the geographic locale…wherein searching identifies the first end-user assistance”.  
However, e.g. Zilliacus (as noted in the rejections above) teaches receiving a signal indicating that an electronic device is detected within a sensing range of a sensor module located within a geographic locale (e.g. in paragraphs 18, 20-23, and 33, “a short-range transceiver 125 for communicating with wireless devices within a wireless personal area network… multiple mobile terminal devices 127, 133 may communicate with receiver… within range of short-range transceiver” of a module located at some physical location and figure 1).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the claims of ‘166 to include the teachings of Zilliacus because one or ordinary skill in the art would have recognized the benefit of facilitating communications and/or providing feedback.  
Inoue (as noted in the rejections above) teaches at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18 and column 11 lines 38-41, “receiving a message indicating at least a connected location of a mobile computer in the wireless network from the mobile computer… sponsor ID is an identifier of each premier sponsor. For this sponsor ID, a URL (Uniform Resource Locator) of the WWW top page of each premier sponsor can be used”), providing a first end-user assistance to the first electronic device in response to the first signal (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18, “Web pages…provided on an access route… accesses to the selected WWW information by the mobile computer”), (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance (e.g. in column 11 lines 22-32, “message…from the mobile computer and registering…information of the mobile computer in the user database”), and (iii) adding the first end-user assistance to a plurality of end-user assistances (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18, “caching WWW information provided by the information servers”); at a second time after the first time, receiving, from a second electronic device, a particular signal including a second signal indicating that a particular item is detected and searching the plurality of end-user assistances, wherein searching identifies the first end-user assistance (e.g. in column 1 line 60 – column 2 line 15, column 2 lines 39-53, and column 3 lines 3-18, “unnecessary to carry out communications with WWW servers for every access, by constantly maintaining…(frequently accessed) pages in the cache servers, so that the traffics can be reduced and the response time can be shortened… receive geographically relevant information at higher speed or cases where it is desired to deliver geographically relevant information at higher speed with respect to users of mobile portable terminals… receiving a message indicating at least a connected location of a mobile computer in the wireless network from the mobile computer”, i.e. next time if a device requests previously added/accessed information, the cache of a nearby cache server is used/searched).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the claims of ‘166 to include the teachings of Inoue because one or ordinary skill in the art would have recognized the benefit of reducing network traffic and/or shortening response times.  

Claims 1-9 and 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7664736. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter that is obvious over one another.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter that is obvious over one another.  
For example, ‘736 recites features of the claims of the present application, but does not specifically recite “at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected within a sensing range of a sensor module located within the geographic locale (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance, and (iii) adding the first end-user assistance to the plurality of end-user assistances; at a second time after the first time, receiving, from the particular electronic device including a second electronic device, a second signal indicating that a particular item is detected within the sensing range of the sensor module located within the geographic locale…wherein searching identifies the first end-user assistance”.  
However, e.g. Zilliacus (as noted in the rejections above) teaches receiving a signal indicating that an electronic device is detected within a sensing range of a sensor module located within a geographic locale (e.g. in paragraphs 18, 20-23, and 33, “a short-range transceiver 125 for communicating with wireless devices within a wireless personal area network… multiple mobile terminal devices 127, 133 may communicate with receiver… within range of short-range transceiver” of a module located at some physical location and figure 1).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the claims of ‘736 to include the teachings of Zilliacus because one or ordinary skill in the art would have recognized the benefit of facilitating communications and/or providing feedback.  
Inoue (as noted in the rejections above) teaches at a first time, (i) receiving, from a first electronic device, a first signal indicating that a first item is detected (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18 and column 11 lines 38-41, “receiving a message indicating at least a connected location of a mobile computer in the wireless network from the mobile computer… sponsor ID is an identifier of each premier sponsor. For this sponsor ID, a URL (Uniform Resource Locator) of the WWW top page of each premier sponsor can be used”), providing a first end-user assistance to the first electronic device in response to the first signal (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18, “Web pages…provided on an access route… accesses to the selected WWW information by the mobile computer”), (ii) obtaining, from the first electronic device, user information corresponding to a first end-user assistance (e.g. in column 11 lines 22-32, “message registering… information of the mobile computer in the user database”), and (iii) adding the first end-user assistance to a plurality of end-user assistances (e.g. in column 1 line 49 – column 2 line 20 and column 3 lines 3-18, “caching WWW information provided by the information servers”); at a second time after the first time, receiving, from a second electronic device, a particular signal including a second signal indicating that a particular item is detected and searching the plurality of end-user assistances, wherein searching identifies the first end-user assistance (e.g. in column 1 line 60 – column 2 line 15, column 2 lines 39-53, and column 3 lines 3-18, “unnecessary to carry out communications with WWW servers for every access, by constantly maintaining… (frequently accessed) pages in the cache servers, so that the traffics can be reduced and the response time can be shortened… receive geographically relevant information at higher speed or cases where it is desired to deliver geographically relevant information at higher speed with respect to users of mobile portable terminals… receiving a message indicating at least a connected location of a mobile computer in the wireless network from the mobile computer”, i.e. next time if a device requests previously added/accessed information, the cache of a nearby cache server is used/searched).  It would have been obvious to one or ordinary skill in the art at the time of invention to modify the claims of ‘736 to include the teachings of Inoue because one or ordinary skill in the art would have recognized the benefit of reducing network traffic and/or shortening response times.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Vock et al. (US 20030163287 A1) teaches “One or more sensors 1602 (e.g., each of the sensors being a MMD or EMD) attach to a customer product 1604” (e.g. in paragraph 390).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        09/28/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176